    Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 1 of 10 PageID #:1566




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION



    CHRISTOPHER P., 1                            )
                                                 )
                          Plaintiff,             )
                                                 )           No. 19 C 81
           v.                                    )
                                                 )           Magistrate Judge
    ANDREW SAUL, Commissioner of                 )           Maria Valdez
    Social Security, 2                           )
                                                 )
                          Defendant.             )
                                                 )


                      MEMORANDUM OPINION AND ORDER

       This action was brought under 42 U.S.C. § 405(g) to review the final decision

of the Commissioner of Social Security denying Plaintiff Christopher P.’s claim for

Supplemental Security Income (“SSI”). The parties have consented to the

jurisdiction of the United States Magistrate Judge pursuant to 28 U.S.C. § 636(c).

For the reasons that follow, Plaintiff’s motion for summary judgment [Doc. No. 18]

is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 26] is denied.




1
 In accordance with Internal Operating Procedure 22 – Privacy in Social Security
Opinions, the Court refers to Plaintiff only by his first name and the first initial of his last
name.
2
 Andrew Saul has been substituted for his predecessor pursuant to Federal Rule of Civil
Procedure 25(d).
      Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 2 of 10 PageID #:1567




                                     BACKGROUND

I.       PROCEDURAL HISTORY

         On June 19, 2015, Plaintiff filed a claim for SSI, alleging disability since

April 19, 2010. The claim was denied initially and upon reconsideration, after which

he timely requested a hearing before an Administrative Law Judge (“ALJ”), which

was held on July 21, 2017. Plaintiff personally appeared and testified at the hearing

and was represented by counsel. A medical expert (“ME”) and vocational expert

(“VE”) also testified.

         On November 27, 2017, the ALJ denied Plaintiff’s claim for benefits, finding

him not disabled under the Social Security Act. The Social Security Administration

Appeals Council then denied Plaintiff’s request for review, leaving the ALJ’s

decision as the final decision of the Commissioner and, therefore, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626

(7th Cir. 2005).

II.      ALJ DECISION

         Plaintiff’s claim was analyzed in accordance with the five-step sequential

evaluation process established under the Social Security Act. See 20 C.F.R. §

404.1520(a)(4). The ALJ found at step one that Plaintiff had not engaged in

substantial gainful activity since his application date of June 19, 2015. At step two,

the ALJ concluded that Plaintiff had the following severe impairments: morbid

obesity, depression, anxiety, polysubstance abuse disorder, status post pulmonary

embolism, obstructive sleep apnea, degenerative joint disease of the knees,




                                             2
     Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 3 of 10 PageID #:1568




degenerative disc disease, and headaches. The ALJ concluded at step three that his

impairments, alone or in combination, do not meet or medically equal a Listing.

Before step four, the ALJ determined that Plaintiff retained the Residual

Functional Capacity (“RFC”) to perform sedentary work with the following

additional limitations: no climbing of ladders, ropes, or scaffolds; occasionally

climbing ramps and stairs; occasionally balancing and stooping; no kneeling,

crouching, or crawling; occasional exposure to extreme cold and heat, wetness,

humidity, and hazards such as moving machinery or unprotected heights; and work

limited to simple, routine tasks requiring no more than short simple instructions

and simple work-related decision making with few workplace changes.

        At step four, the ALJ noted Plaintiff had no past relevant work. At step five,

based upon the VE’s testimony and Plaintiff’s age, education, work experience and

RFC, the ALJ found that Plaintiff can perform jobs existing in significant numbers

in the national economy, leading to a finding that he is not disabled under the

Social Security Act.

                                     DISCUSSION

I.      ALJ LEGAL STANDARD

        Under the Social Security Act, a person is disabled if she has an “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(a). In order to determine whether a Plaintiff is




                                            3
      Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 4 of 10 PageID #:1569




disabled, the ALJ considers the following five questions in order: (1) Is the Plaintiff

presently unemployed? (2) Does the Plaintiff have a severe impairment? (3) Does

the impairment meet or medically equal one of a list of specific impairments

enumerated in the regulations? (4) Is the Plaintiff unable to perform her former

occupation? and (5) Is the Plaintiff unable to perform any other work? 20 C.F.R. §

416.920(a)(4).

         An affirmative answer at either step 3 or step 5 leads to a finding that the

Plaintiff is disabled. Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389

(7th Cir. 1992). A negative answer at any step, other than at step 3, precludes a

finding of disability. Id. The Plaintiff bears the burden of proof at steps 1-4. Id.

Once the Plaintiff shows an inability to perform past work, the burden then shifts to

the Commissioner to show the Plaintiff’s ability to engage in other work existing in

significant numbers in the national economy. Id.

II.      JUDICIAL REVIEW

         Section 405(g) provides in relevant part that “[t]he findings of the

Commissioner of Social Security as to any fact, if supported by substantial evidence,

shall be conclusive.” 42 U.S.C. § 405(g). Judicial review of the ALJ’s decision is

limited to determining whether the ALJ’s findings are supported by substantial

evidence or based upon legal error. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir.

2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v.




                                             4
   Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 5 of 10 PageID #:1570




Astrue, 478 F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its

judgment for that of the Commissioner by reevaluating facts, reweighing evidence,

resolving conflicts in evidence, or deciding questions of credibility. Skinner, 478 F.3d

at 841; see also Elder v. Astrue, 529 F.3d 408, 413 (7th Cir. 2008) (holding that the

ALJ’s decision must be affirmed even if “‘reasonable minds could differ’” as long as

“the decision is adequately supported”) (citation omitted).

         The ALJ is not required to address “every piece of evidence or testimony in

the record, [but] the ALJ’s analysis must provide some glimpse into the reasoning

behind her decision to deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th

Cir. 2001). In cases where the ALJ denies benefits to a Plaintiff, “he must build an

accurate and logical bridge from the evidence to his conclusion.” Clifford, 227 F.3d

at 872. The ALJ must at least minimally articulate the “analysis of the evidence

with enough detail and clarity to permit meaningful appellate review.” Briscoe ex

rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496

F.3d 630, 634 (7th Cir. 2007) (“An ALJ has a duty to fully develop the record before

drawing any conclusions . . . and must adequately articulate his analysis so that we

can follow his reasoning . . . .”); see Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir.

2005).

         Where conflicting evidence would allow reasonable minds to differ, the

responsibility for determining whether a Plaintiff is disabled falls upon the

Commissioner, not the court. See Herr v. Sullivan, 912 F.2d 178, 181 (7th Cir.

1990). However, an ALJ may not “select and discuss only that evidence that favors




                                            5
    Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 6 of 10 PageID #:1571




his ultimate conclusion,” but must instead consider all relevant evidence. Herron v.

Shalala, 19 F.3d 329, 333 (7th Cir. 1994).

III.   ANALYSIS

       Plaintiff argues that the ALJ’s decision was in error for several reasons,

including: (1) the step 3 evaluation was erroneous because she relied on her own lay

opinion and failed to follow the treating physician rule; 3 (2) the RFC determination

was based on an improper evaluation of his symptoms; and (3) the step 4 conclusion

was flawed because the ALJ failed to incorporate all of Plaintiff’s symptoms in the

hypothetical questions addressed to the VE.

       The Court agrees that the ALJ’s failure to follow the treating physician rule

requires remand. An ALJ must give controlling weight to a treating physician’s

opinion if the opinion is both “well-supported” and “not inconsistent with the other

substantial evidence” in the case record. 20 C.F.R. § 404.1527(c); see Scott v. Astrue,

647 F.3d 734, 739 (7th Cir. 2011). The ALJ must also “offer good reasons for

discounting” the opinion of a treating physician. Campbell v. Astrue, 627 F.3d 299,

306 (7th Cir. 2010) (internal quotations omitted); Scott, 647 F.3d at 739; see also

Israel v. Colvin, 840 F.3d 432, 437 (7th Cir. 2016) (“A contradictory opinion of a non-

examining physician does not, by itself, suffice as a justification for discounting the


3
  The Social Security Administration has modified the treating-physician rule to eliminate
the “controlling weight” instruction. See 20 C.F.R. § 404.1520c (“We will not defer or give
any specific evidentiary weight, including controlling weight, to any medical opinion(s) ...,
including those from your medical sources.”). However, the new regulations apply only to
disability applications filed on or after March 27, 2017. See 20 C.F.R. § 404.1527 (“For
claims filed (see § 404.614) before March 27, 2017, the rules in this section apply.”).
Plaintiff’s application in this case was filed in 2015, and therefore the ALJ was required to
apply the former treating physician rule.


                                              6
  Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 7 of 10 PageID #:1572




opinion of the treating physician.”). The regulations require the ALJ to consider a

variety of factors, including: (1) the length, nature, and extent of the treatment

relationship; (2) the frequency of examination; (3) the physician’s specialty; (4) the

types of tests performed; and (5) the consistency and support for the physician’s

opinion. See 20 C.F.R. § 404.1527(c). Even if a treater’s opinion is not given

controlling weight, an ALJ must still determine what value the assessment does

merit. Scott, 647 F.3d at 740; Campbell, 627 F.3d at 308.

      Plaintiff’s treating psychiatrist Dr. Debra Ciasulli completed a mental

impairment questionnaire on July 6, 2017. The ALJ acknowledged that according to

Dr. Ciasulli, Plaintiff suffered from listing-level mental impairments, including

marked limitations in concentration, persistence, or pace, and three episodes of

decompensation, along with other disabling symptoms. The ALJ gave her opinion

little weight, however, because “the claimant does not consistently complain of this

nor are these noted on exam. By contrast, the mental status exams show minor

deficits. This opinion is simply not supported by objective evidence.” (R. 25.) The

decision included no other discussion of why Dr. Ciasulli’s opinion was given little

weight.

      First, the ALJ’s analysis was flawed because it did not adequately discuss the

regulatory factors before dismissing Dr. Ciasulli’s opinion. The Commissioner

correctly points out that the ALJ is not required to discuss every factor in detail. See

Elder, 529 F.3d at 415 (“If the ALJ discounts the physician’s opinion after

considering these factors, we must allow that decision to stand so long as the ALJ




                                           7
  Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 8 of 10 PageID #:1573




“‘minimally articulate[d]”’ his reasons—a very deferential standard that we have, in

fact, deemed ‘lax.’”). However, the ALJ did not minimally articulate the reasons she

essentially gave Dr. Ciasulli’s opinion no weight at all. She focused solely on one

factor and did not give the Court sufficient reason to conclude that Dr. Ciasulli’s

opinion was inconsistent with the entire record.

      The Commissioner, apparently recognizing that the ALJ’s analysis was

wanting, posits other reasons why the ALJ could have considered the factors and

concluded that the opinion did not deserve controlling weight, i.e., that Dr. Ciasulli

only treated Plaintiff seventeen times over the course of nine months, and “there is

no indication” that the ALJ did not consider her psychiatric specialty. (Def.’s Mem.

at 12.) Even disregarding the fact that the length of the treating relationship in this

case may actually weigh in favor of Dr. Ciasulli’s opinion, the Commissioner is

surely familiar with well-settled law restricting the Court’s review to the reasons

actually given by the ALJ. See Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009)

(“[A]n ALJ must articulate in a rational manner the reasons for his assessment of a

claimant’s residual functional capacity, and in reviewing that determination a court

must confine itself to the reasons supplied by the ALJ.”); see also Spiva v. Astrue,

628 F.3d 346, 353 (7th Cir. 2010) (explaining that if an appellate brief were allowed

to substitute for an unsatisfactory ALJ decision, “[i]t would displace the

responsibility that Congress has delegated to the Social Security Administration –

the responsibility not merely to gesture thumbs up or thumbs down but to

articulate reasoned grounds of decision based on legislative policy and




                                           8
  Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 9 of 10 PageID #:1574




administrative regulation – into the Justice Department, which represents the

agency in the courts.”).

      Second, and more troublingly, the ALJ relied solely on her lay expertise in

the step 3 evaluation and when formulating Plaintiff’s RFC. Two state agency

consultants opined that Plaintiff suffered from only nonsevere mental impairments,

but the ALJ gave their opinions little weight because they did not have Plaintiff’s

counseling and treatment records from 2016 and 2017. There were no other medical

opinions in the record about Plaintiff’s mental impairments. Thus, in analyzing

Plaintiff’s deficits in the various mental functioning areas, the ALJ erred by

stepping in an acting as the medical expert. See Moon v. Colvin, 763 F.3d 718, 722

(7th Cir. 2014), as amended on denial of reh’g, (Oct. 24, 2014) (“ALJs are required to

rely on expert opinions instead of determining the significance of particular medical

findings themselves.”); Clifford, 227 F.3d at 870 (“[A]n ALJ must not substitute his

own judgment for a physician’s opinion without relying on other medical evidence or

authority in the record.”).

      Based on its conclusion that remand is necessary for the above reasons, the

Court need not explore in detail the remaining errors claimed by Plaintiff. The

Court emphasizes that the Commissioner should not assume these issues were

omitted from the opinion because no error was found.




                                          9
  Case: 1:19-cv-00081 Document #: 37 Filed: 06/25/20 Page 10 of 10 PageID #:1575




                                 CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for summary judgment [Doc. No.

18] is granted in part and denied in part, and the Commissioner’s cross-motion for

summary judgment [Doc. No. 26] is denied. The Court finds that this matter should

be remanded to the Commissioner for further proceedings consistent with this

Order.




SO ORDERED.                                  ENTERED:




DATE:       June 25, 2020                    ___________________________
                                             HON. MARIA VALDEZ
                                             United States Magistrate Judge




                                        10
